Case 21-30085-hdh11 Doc 114 Filed 02/08/21                  Entered 02/08/21 12:04:54           Page 1 of 16


 M. Jermaine Watson
 Texas Bar I.D. No. 24063055
 Joshua N. Eppich
 Texas Bar I.D. No. 24050567
 H. Brandon Jones
 Texas State Bar No. 24060043
 Clay M. Taylor
 Texas Bar I.D. No. 24033261
 J. Robertson Clarke
 Texas Bar I.D. No. 24108098
 BONDS ELLIS EPPICH SCHAFER JONES LLP
 420 Throckmorton Street, Suite 1000
 Fort Worth, Texas 76102
 (817) 405-6900 telephone
 (817) 405-6902 facsimile
 Email: jermaine.watson@bondsellis.com
 Email: joshua@bondsellis.com
 Email: brandon@bondsellis.com
 Email: clay.taylor@bondsellis.com
 Email: robbie.clarke@bondsellis.com

 ATTORNEYS FOR THE HONORABLE PHILLIP JOURNEY

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                                         § Chapter 11
                                                                §
 NATIONAL RIFLE ASSOCIATION                                     § Case No. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC                                    §
                                                                §
            Debtors 1                                           § Jointly Administered

                 NO HEARING WILL BE CONDUCTED HEREON UNLESS
                 A WRITTEN RESPONSE IS FILED WITH THE CLERK OF
                 THE UNITED STATES BANKRUPTCY COURT AT THE
                 EARLE CABELL FEDERAL BUILDING, 1100 COMMERCE
                 ST., RM. 1254, DALLAS, TX 75242-1496 BEFORE CLOSE OF
                 BUSINESS ON MARCH 1, 2021, WHICH IS AT LEAST 21
                 DAYS FROM THE DATE OF SERVICE HEREOF.
                 ANY RESPONSE SHALL BE IN WRITING AND FILED
                 WITH THE CLERK, AND A COPY SHALL BE SERVED
                 UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
                 THE DATE AND TIME SET FORTH HEREIN. IF A
                 RESPONSE IS FILED A HEARING MAY BE HELD WITH
                 NOTICE ONLY TO THE OBJECTING PARTY.

 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


 MOTION FOR APPOINTMENT OF EXAMINER                                                               PAGE 1 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                     Entered 02/08/21 12:04:54              Page 2 of 16


                  IF NO HEARING ON SUCH NOTICE OR MOTION IS
                  TIMELY REQUESTED, THE RELIEF REQUESTED SHALL
                  BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY
                  ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR
                  THE NOTICED ACTION MAY BE TAKEN.


                          MOTION FOR APPOINTMENT OF EXAMINER

         Phillip Journey (“Movant”), pursuant to §§ 105(a), 1104(c), and 1106(b) of title 11 of the

 United States Code (as amended, the “Bankruptcy Code”) and Federal Rule of Bankruptcy

 Procedure 2007.1, hereby files this motion (the “Motion”) for the entry of an order appointing an

 independent examiner with special duties and powers to investigate the governance of the Debtors

 and the actions of its management. In support of the Motion, Movant respectfully states as follows:

                                      PRELIMINARY STATEMENT

         The Debtors have plainly announced that the goal of these bankruptcy cases is to terminate

 the National Rifle Association of America’s (the “NRA”) corporate existence in New York and

 reconstitute the organization under Texas law. 2 If successful, the Debtors wish to avoid the

 ongoing challenges to its corporate charter brought by the State of New York and other ongoing

 litigation. Movant is not necessarily opposed to the NRA being organized as a Texas entity.

 Movant is, however, highly concerned that the underlying managerial and operational problems of

 the NRA as alleged by member(s) of the Creditor’s Committee and the Attorneys General of the

 District of Columbia and the State of New York will continue to hinder the NRA’s mission of

 defending and celebrating the Second Amendment of the United States Constitution through

 education, training and sport if reorganization of the NRA as a Texas entity is the sole focus of

 this bankruptcy proceeding. To be clear, as a longstanding member, donor, director, and volunteer,




 2
   See, e.g., Debtors’ Informational Brief in Connection with Voluntary Chapter 11 Petitions at 4 (“[T]he NRA intends
 to restructure through a plan of reorganization that provides for the reorganized NRA to emerge from these chapter
 11 cases as a Texas nonprofit entity.”).


 MOTION FOR APPOINTMENT OF EXAMINER                                                                    PAGE 2 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21            Entered 02/08/21 12:04:54        Page 3 of 16


 the Movant wholeheartedly supports the NRA’s originalist principles and philosophies. It is his

 dedication to the NRA and its basic ideals that inspires this Motion. Accordingly, Movant seeks

 the appointment of an examiner to bring to light the veracity of the alleged fraud, dishonesty,

 incompetence, and gross mismanagement that has plagued the NRA’s reputation, caused

 significant alienation of the Association’s members and supporters, and hampered its ability to

 fulfill its core organizational purpose.

        The best path to ensure that the NRA seizes upon the opportunity before it to recommit to

 its most historical ideals is to appoint an independent examiner to add transparency and confidence

 to the bankruptcy process. To that end, Movant requests the appointment of an examiner to

 examine and investigate: (i) the actions of Debtors’ pre- and post-petition management; (ii) the

 management practices being employed in the operation of the non-profit organization; (iii) the

 compensation of management; (iv) the benefits and perks being provided to the Debtors’

 management team; and (v) the propriety of arrangements with certain vendors.

                                             I.
                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper pursuant to

 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested herein are

 Bankruptcy Code §§ 105(a), 1104(c), and 1106(b).

                                               II.
                                       RELIEF REQUESTED

        2.      Movant requests that the Court enter an order appointing an examiner in these

 chapter 11 cases and establishing the proper and sufficient scope and timing of the examiner’s

 responsibilities and investigation.




 MOTION FOR APPOINTMENT OF EXAMINER                                                     PAGE 3 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                       Entered 02/08/21 12:04:54   Page 4 of 16


                                                     III.
                                                 BACKGROUND

            3.       Movant is a longstanding member, donor, director, and volunteer of the NRA.

 Professionally, he currently serves as the Division 1 Judge of the 18th Judicial District Court of

 Kansas. Prior to this, he served in the Kansas Senate, having been appointed in 2003 and elected

 in 2004. With respect to the NRA, Movant served on the NRA Board of Directors from 1995 to

 1998, and also served on the Kansas State Rifle Association Board for over 20 years, including as

 President in 2003. Movant is also an author and commentator on guns rights and governmental

 issues. Finally, Movant is an active 4-H rifle and pistol instructor and a CMP Master High Power

 Rifle Instructor in Sedgwick County, Kansas. Movant is a creditor of the Debtors holding both a

 liquidated claim and a contingent unliquidated claim.

            4.       The Debtors filed their petitions for relief under the Bankruptcy Code on January

 15, 2021.

            5.       Upon information and belief, the Debtors have been engaged in placing the interests

 of their existing management over the interests of the Debtors.

            6.       Upon information and belief, the NRA has engaged in actions that violate its

 fiduciary duties under the laws of New York and upon reason and belief many of such violations

 would also be violative of Texas law.

            7.       There have been separate lawsuits filed by the Attorneys General of both the

 District of Columbia, and most notably, the State of New York for, inter alia, misappropriation of

 funds, failure to provide oversight, and breach of fiduciary duty. 3 These lawsuits set forth

 numerous of the allegations against the Debtors and their management cited in this Motion.

 Movant agrees that proper and full investigation and potential prosecution of these allegations rests



 3
     Copies of the referenced complaints are attached hereto as Exhibits A and B.


 MOTION FOR APPOINTMENT OF EXAMINER                                                           PAGE 4 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21             Entered 02/08/21 12:04:54        Page 5 of 16


 with the District of Columbia and the State of New York or by a party with authority appointed or

 directed by this Court. However, the highlighting of these allegations and their seriousness directly

 support the immediate need for the appointment of the Examiner if for nothing more than to further

 support the restructuring process.

         8.     The Debtors have improperly paid excessive compensation to current management

 in base salaries, and, perhaps more troubling, via a series of excessive perks that were wholly for

 the Debtors’ insiders’ personal benefit. The Debtors’ insiders received this hidden compensation

 for items via direct payment of purely personal costs. This includes the Debtors paying for purely

 personal travel costs for private chartered airplane trips for the Debtors’ insiders and extended

 family members and friends. See New York Complaint at p. 35–45. It also includes the use of

 luxury high end yachts sometimes paid for by the Debtors (via a donation made by the Debtors to

 the yacht owners’ designated charity) or other luxury items and services “gratuitously” offered to

 the insiders by the Debtors’ vendors, who in turn would receive above-market contracts from the

 Debtors. See id. at 55.

         9.     The Debtors used vendors to hide improper expenses, self-dealing, and related party

 transactions. As an example, the Debtors worked with Ackerman McQueen (“Ackerman”) and its

 wholly owned subsidiary, the Mercury Group. See id. at 60–72. Upon information and belief, the

 Debtors paid Ackerman $11,739,688 in 2017 and $6,337,508 in 2018 for out-of-pocket

 expenditures for media, outside vendor costs, and reimbursement of travel and business expenses.

 See id. at 71. Upon information and belief, these expenditures were incurred in violation of the

 Debtors’ policies, without proper oversight, and in many instances for the personal benefit of

 insiders.

         10.    Upon information and belief, the Debtors failed to conduct adequate oversight of

 Ackerman’s activities and billings. The Debtors pleaded in a complaint against Ackerman that:



 MOTION FOR APPOINTMENT OF EXAMINER                                                       PAGE 5 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21           Entered 02/08/21 12:04:54       Page 6 of 16


 “[o]ver the parties’ decades-long course of dealing, underlying receipts and other support for

 [Ackerman’s] expenses were not transmitted to the NRA alongside [Ackerman’s] invoices, but

 rather, were supposedly maintained at [Ackerman’s] offices.” See id. at 73. Upon information and

 belief, the Debtors agreed to the arrangement, abrogating its oversight responsibility over its

 primary vendor and facilitating a process whereby it paid invoices with minimal detail and little

 supporting documentation.

        11.     Upon information and belief, the Debtors engaged in the practice of passing

 expenses through Akerman to conceal personal expenses by the Debtors’ insiders. See id. at 60–

 72. Upon information and belief, the scheme operated by Ackerman included the submission of

 non-itemized invoices to the Debtors for out-of-pocket expenses, which aggregated expenses into

 a lump sum amount with no details on the nature or purpose of the expense in order to hide the

 improper expenses of insiders. Upon information and belief, the Ackerman invoices included a

 one-line description that read “Out of Pocket Expenses” and a total amount. Upon information

 and belief, Akerman took no steps to verify whether the out-of-pocket expenses were compliant

 with the Debtors’ policies or applicable law.

        12.     Further along these lines, the Debtors and Ackerman engaged in a pass-through

 expense arrangement whereby expenses would be paid by the Debtor without written approvals,

 receipts, or supporting business purpose documentation under the Debtors’ policies and not

 disclosed to internal review by the Debtors’ internal audit committee. Upon information and

 belief, the Debtors’ payment of these invoices violated applicable law.

        13.     Upon information and belief, this scheme further paid for expensive meals at

 restaurants, tips, travel, private club memberships, and services for the Debtors’ insiders which

 were passed on to the Debtors by their vendors.




 MOTION FOR APPOINTMENT OF EXAMINER                                                   PAGE 6 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                         Entered 02/08/21 12:04:54                Page 7 of 16


          14.        Upon information and belief, the scheme was used to directly benefit an insider of

 the Debtors. Upon information and belief, the insiders incurred personal expenses related to

 NASCAR events, country music events, and even medical visits, all of which were eventually

 billed to and paid for by the Debtors. See New York Complaint at 76.

          15.        At least one former board member has knowledge that the NRA routinely failed to

 follow its own bylaws by employing an internal auditor to monitor the expenditures of the

 organization. Other former and current board members have grave concerns about the overall

 propriety and oversight that the NRA’s board used to exercise over the Debtor gradually shrinking

 over the recent past few years to the point that prior to filing and continuing to this day, has reduced

 its role to merely that as a “figure head” while management steered the Debtors’ overall direction.

          16.        In direct violation of its own bylaws, the NRA did not disclose to the board of

 directors its intent to seek Chapter 11 relief. In further violation of the bylaws, no solicitation to

 the board for votes of approval of the filing was conducted. 4 In fact, one or more board members

 only became aware of this case through media outlets.

          17.        New York law, the NRA bylaws, and Robert’s Rules of Order were routinely

 violated by the NRA’s management. These egregious violations have led to the resignation of one

 or more board members. They may also be related the recent resignation of the NRA’s chief



 4
  “At least annually, the Executive Director shall prepare and submit to the Board of Directors for approval a detailed
 plan of action in the following areas:

 …

 (c) Legal action.

 ….” The National Rifle Association of America Bylaws, Section X, Section 3(c).

 “The Board of Directors by resolution from time to time set the . . . legal action . . . of the Association relating to the
 defense or furtherance of the right to keep and bear arms, and shall give specific directions to the Institute in these and
 such other matter as the Board shall deem advisable.” The National Rifle Association of America Bylaws, Section X,
 Section 5.



 MOTION FOR APPOINTMENT OF EXAMINER                                                                          PAGE 7 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                        Entered 02/08/21 12:04:54                Page 8 of 16


 financial officer and the failure of the Reorganization Manager requested by the Debtor to assume

 his appointment.

          18.      Also, in direct violation of the NRA’s own bylaws, the board of directors did not

 approve the formation of Sea Girt, LLC, the new corporation created by the NRA to bootstrap this

 filing into this district and venue. 5

          19.      NRA management failed to answer routine questions raised by board members in

 the wake of the allegations of the New York Attorney General. In fact, the attorney hired by NRA

 management to represent the board of directors on at least one occasion reprimanded, admonished,

 and dismissed board members who raised questions with respect to the NRA’s governance. On

 one occasion, the board’s attorney ostensibly told a board member to sit back, shut her mouth, stop

 asking questions, and trust that NRA management had everything under control. Other board

 members who had grave concerns about management were informed by the board’s lawyer, that

 he specifically, was privy to information that would clear up everything. But any such “clarifying

 information” was never provided to the board members expressing their concerns.

          20.      NRA’s management, and the board’s own lawyer, withheld information from board

 members, which prevented them from fulfilling their fiduciary duties.




 5
  “The Executive Committee shall exercise all of the powers of the Board of Directors when said Board is not in
 session, other than the power to:

 …

 (i) Present a petition for judicial dissolution, or to adopt plans of merger, consolidation, or nonjudicial dissolution;

 …

 (k) Formulate such other corporate policy decisions or perform corporate activities of the Association of such major
 significance as to warrant action by the full Board of Directors.” National Rifle Association of America Bylaws,
 Section VI, Sections 2(i) and 2(k).


 MOTION FOR APPOINTMENT OF EXAMINER                                                                          PAGE 8 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                Entered 02/08/21 12:04:54        Page 9 of 16


         21.     NRA management’s routine violation of its own bylaws caused it to fail to maintain

 proper corporate governance. Existing management remains in control of the debtor in possession,

 to the detriment of the estate, its creditors, and parties in interest in this case.

                                                 IV.
                                              ARGUMENT


         22.     Section 1104(c) of the Bankruptcy Code mandates the appointment of an examiner

 under circumstances such as those present here:

                 (c) If the court does not order the appointment of a trustee under this
                 section, then at any time before the confirmation of a plan, on
                 request of a party in interest or the United States Trustee, and after
                 notice and a hearing, the court shall order the appointment of an
                 examiner to conduct such an investigation of the debtor as is
                 appropriate, including an investigation of any allegations of
                 fraud, dishonesty, incompetence, misconduct, mismanagement,
                 or irregularity in the management of the affairs of the debtor of
                 or by current or former management of the debtor, if

                         (1) such appointment is in the interests of creditors, any
                 equity security holders, and other interests of the estate; or

                        (2) the debtor’s fixed, liquidated, unsecured debts, other than
                 debts for goods, services, or taxes, or owing to an insider, exceed
                 $5,000,000.

 11 U.S.C. § 1104(c) (emphasis added). Here, the appointment of an Examiner is mandatory upon

 a proper request being filed. This District has previously observed that “[m]any courts have been

 confronted with this issue and have held yes—an examiner is required whenever the $5 million

 unsecured debt threshold of Section 1104(c)(2) is met.” In re Erickson Retirement Cmtys., LLC,

 425 B.R. 309, 312 (Bankr. N.D. Tex. 2010). The Court in Erickson then confirmed that “[t]his




 MOTION FOR APPOINTMENT OF EXAMINER                                                         PAGE 9 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                    Entered 02/08/21 12:04:54             Page 10 of 16


 court agrees with such courts that, where the $5 million unsecured debt threshold is met, a

 bankruptcy court ordinarily has no discretion [in the appointment of an examiner].” Id. 6

         23.      The statute’s requirements for the mandatory appointment of an examiner are that:

 (1) no trustee has been appointed; (2) no plan has been confirmed; (3) a party in interest or the

 United States Trustee (the “U.S. Trustee”) has requested an examiner; and (4) either

 (i) appointment of an examiner is in the interests of the creditors of the estate—or—(ii) the debtor’s

 fixed, liquidated, unsecured debts to non-insiders exceed $5 million. 11 U.S.C. § 1104(c); In re

 Schepps Food Stores, Inc., 148 B.R. 27, 39-30 (S.D. Tex. 1992) (the provision is mandatory, but

 right to request an examiner may be waived); In re Revco D.S. Inc., 898 F.2d 498, 500-01 (6th Cir.

 1990) (“The provision plainly means that the bankruptcy court ‘shall’ order the appointment of an

 examiner when the total fixed, liquidated, unsecured debt exceeds $5 million.”).

         24.      If the four requirements are met, appointment of an examiner is mandatory

 (although the Court retains discretion in respect of the scope of the examination). See In re UAL

 Corp., 307 B.R. 80, 84 (Bankr. N.D. Ill. 2004). The list of investigations in Bankruptcy Code

 § 1104(c) is illustrative, not exhaustive. See, e.g., In re Gordon Props., LLC, 514 B.R. 449, 458

 (Bankr. E.D. Va. 2013).

         25.      Alternatively, there is cause to appoint an examiner under Bankruptcy Code

 § 1104(c)(1) because such appointment is in the interests of creditors and other interests of the

 estate. In light of the facts and circumstances set forth above, an examiner would be “a neutral

 watch-dog . . . offer[ing] to all constituencies the comfort of ensured transparency and a fair




 6
   The Erickson court subsequently denied the request for an examiner because of the movant’s waiver of such relief
 via a subordination agreement and because the dispute did not involve “allegations of wrongdoing” but instead
 centered on valuation issues. Neither of these factors are present in this case, and in fact there are very serious
 allegations of wrongdoing that merit the appointment of an examiner.


 MOTION FOR APPOINTMENT OF EXAMINER                                                                  PAGE 10 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21              Entered 02/08/21 12:04:54         Page 11 of 16


 reorganization process.” In re Mirant Corp., No. 03-46590, 2004 Bankr. LEXIS 1283, at *10 n.10

 (Bankr. N.D. Tex. Sep. 2, 2004).

 I.      Section 1104(c)(2) Requires the Appointment of an Examiner.

         26.     The Bankruptcy Court for the Northern District of Texas has previously indicated

 that it would join numerous other courts holding that the appointment of an examiner under

 § 1104(c)(2) “is mandatory” where it is sought by a party in interest for a debtor with the threshold

 amount of qualifying debt. See In re Erickson Retirement Cmtys., LLC, 425 B.R. 309, 312 (Bankr.

 N.D. Tex. 2010. In addition, bankruptcy courts in the Southern District of Texas and other courts

 have held that appointment is mandatory where the minimum debt amount is reached. See, e.g. In

 re Schepps Food Stores, Inc., 148 B.R. 27, 31 (S.D. Tex. 1992) (holding that “[t]he section on

 appointment of an examiner at the request of a party in interest is mandatory”); In re Sanchez

 Corporation, et. al., Case No. 19-34508 (MI) (Bankr. S.D. Tex., Aug. 11, 2019) [Docket No. 735]

 and Dkt. 666 (Bankr. S.D. Tex. Nov. 27, 2019; Hr’g Tr. at 161:16-25; 162:13-15 (“[T]he Court

 having determined that appointment of an examiner in the Debtors’ chapter 11 cases is mandatory

 as the statutory predicates of . . . 11 U.S.C. § 1104(c)(2) have been satisfied.”); see also In re Revco

 D.S., Inc., 898 F.2d 498, 500-01 (6th Cir. 1990); Walton v. Cornerstone Ministries Invs., Inc., 398

 B.R. 77, 81-82 (N.D. Ga. 2008); In re Loral Space & Commc’ns, Ltd., No. 04 C.V. 8645RPP, 2004

 WL 2979785, at *5 (S.D.N.Y. Dec. 23, 2004); In re Enron Corp., No. 01-16034 (AJG), 2002 WL

 32150478, at *4 (Bankr. S.D.N.Y. Feb. 13, 2002); In re Rutenberg, 158 B.R. 230, 232 (Bankr.

 M.D. Fla. 1993); In re Asarco, LLC, No. 05-21207 (Bankr. S.D. Tex. Mar. 4, 2008) [Dkt. 7081];

 In re Parker Drilling Co., No. 18-36958 (MI) (Bankr. S.D. Tex. Feb. 25, 2019) [Dkt. No. 412].

         27.     Here, there is no dispute that the Debtors’ fixed, liquidated, non-insider unsecured

 debts exceed $5 million. Accordingly, appointment of an examiner is required under Bankruptcy

 Code § 1104(c)(2).



 MOTION FOR APPOINTMENT OF EXAMINER                                                         PAGE 11 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21            Entered 02/08/21 12:04:54         Page 12 of 16


        28.     The nonprofit nature of one of the Debtors does not alter the analysis and should

 not alter the outcome of this Motion. See Woodlawn Cmty. Dev. Corp. v. Official Comm. of

 Unsecured Creditors (In re Woodlawn Cmty. Dev. Corp.), 613 B.R. 671 (N.D. Ill. 2020)

 (appointing a chapter 11 trustee for a nonprofit debtor where a president and CEO “singlehandedly

 ran the organization with nearly unlimited discretion” and committed “gross mismanagement,

 fraud, and self-dealing”). In the Woodlawn case, the Court stated as follows: “If Congress wanted

 bankruptcy courts to apply different standards to nonprofit debtors, it would have said so in the

 statute, as it did elsewhere in the bankruptcy code. At least for purposes of § 1104, mismanagement

 is mismanagement, regardless of the underlying purpose of the organization.” Id. at 690.

 II.    Appointment of an Examiner Is Necessary Under Section 1104(c)(1).

        29.     Not only is the appointment of an examiner mandatory, but it is also necessary

 under § 1104(c)(1), which requires an examiner if “such appointment is in the interests of creditors,

 any equity security holders, and other interests of the estate.” 11 U.S.C. § 1104(c)(1). Appointment

 of an examiner has been found to be in the best interests of debtor estates where “such appointment

 allows for a thorough, independent, and expeditious examination to be made into serious

 allegations.” See In re JNL Funding Corp., No. 10-73724, 2010 WL 3448221, at *3 (Bankr.

 E.D.N.Y. Aug. 26, 2010). The potential for avoidance claims against an insider presents “a

 textbook case calling for the appointment of an examiner in the interest of creditors.” In re Keene

 Corp., 164 B.R. 844, 856 (Bankr. S.D.N.Y. 1994).

        30.     An independent investigation is in the interest of creditors and the estate.

        31.     An Official Committee of Unsecured Creditors has recently been appointed.

 Movant is hopeful that he can work with the Committee to gain its support of this Motion.




 MOTION FOR APPOINTMENT OF EXAMINER                                                      PAGE 12 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21             Entered 02/08/21 12:04:54         Page 13 of 16


 III.   The Court Should Provide the Examiner With A Broad Mandate.

        32.       Although the appointment of an examiner is required under§ 1104(c), the Court

 nevertheless retains discretion to define the “nature, extent and duration” of the investigation “as

 is appropriate.” See In re Revco, 898 F.2d at 501; 11 U.S.C. § 1104(c).

        33.       Section 1104(c) “allows the court to determine the scope, length, and conduct of

 the investigation.” Schepps Food Stores, 148 B.R. at 30. An examiner has the authority of a trustee,

 “except to the extent that the court orders otherwise, [to] investigate the acts, conduct, assets,

 liabilities, and financial condition of the debtor, the operation of the debtor’s business and the

 desirability of the continuance of such business, and any other matter relevant to the case or to the

 formulation of a plan.” 11 U.S.C. §1106(b).

        34.       Movant respectfully submits that the scope of the examiner’s role should be set by

 the Court after considering input from the parties in this case, including Movant, the Committee,

 the United States Trustee, the Debtors and the other major constituents in this case. The scope here

 should, in any event, include the specific responsibilities enumerated in Bankruptcy Code

 § 1106(b). See 11 U.S.C. § 1106(b) (specifying the responsibilities of an examiner to include two

 of the seven duties assigned to a trustee under § 1106(a), including to “investigate the acts, conduct,

 assets, liabilities, and financial condition of the debtor, the operations of the debtor’s

 business…and any other matter relevant to the case or the formulation of a plan” under

 § 1106(a)(3)).

        35.       The examiner should be given a sufficient budget given the size of these cases and

 the potential amounts at issue and should report to the Court and the public on the issues described

 herein. Movant respectfully requests that the Court direct the examiner to provide a preliminary

 report within 45 days after appointment with a final report to be provided 120 days after

 appointment. As the information contained in the examiner’s report will be critical to the proposed



 MOTION FOR APPOINTMENT OF EXAMINER                                                        PAGE 13 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21             Entered 02/08/21 12:04:54         Page 14 of 16


 plan in these cases, appointing the examiner immediately will help speed these cases to a

 resolution.

        36.     Setting the proper scope of the examiner’s investigation here should be consistent

 with orders appointing examiners in other chapter 11 cases where pre-petition insider transactions

 were at issue. See, e.g., In re Caesars Entertainment Operating Company, Inc., Case No. 15-01145

 (ABG) (Bankr. S.D.N.Y. 2015) [Docket No. 675] (directing the appointment of an examiner to

 investigate, inter alia, fifteen sometimes related pre-petition transactions between debtors and other

 entities controlled by the debtor’s and the LBO Sponsors and possible conflicts related to debtor’s

 counsel and its representation of debtor and the LBO Sponsors pre-petition); In re Dynegy

 Holdings, LLC, Case No. 11-38111 (CGM) (Bankr. S.D.N.Y. 2011) [Docket No. 276] (directing

 the appointment of examiner to investigate, inter alia, the conduct and transactions related to the

 pre-petition restructuring of the debtor and their non-debtor affiliates and professional conflicts of

 debtor’s counsel due to its representation of each entity within the Dynegy organization in

 connection with the pre-petition restructuring); In re Residential Capital, Inc., Case No. 12-12020

 (MG) (Bankr. S.D.N.Y. 2012) [Docket No. 454] (directing the appointment of an examiner to

 investigate certain pre-petition transactions between the debtors and other entities controlled by its

 parent and the LBO Sponsors); In re Dade Behring Holdings Inc., Case No. 02-29020 (BWB)

 (Bankr. N.D. Ill. 2002) [Docket No. 99] (directing appointment of examiner to investigate the

 events and transactions surrounding the debtors’ entry into a pre-petition recapitalization

 agreement); In re SemCrude, L.P., Case No. 08-11525 (BLS) (Bankr. D. Del. 2008) [Docket No.

 1295] (directing examiner to investigate certain specific transactions related to the debtors’ chapter

 11 cases); In re Tribune Co., Case No. 08-13141 (KJC) (Bankr. D. Del. 2008) [Docket No. 4120]

 (directing appointment of examiner to investigate the nature, extent, and value of any claims or

 causes of action that the debtors propose to release, convey, or settle pursuant to their proposed



 MOTION FOR APPOINTMENT OF EXAMINER                                                       PAGE 14 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21                    Entered 02/08/21 12:04:54             Page 15 of 16


 chapter 11 plan); In re Washington Mutual, Inc., Case No. 08-12229 (MFW) (Bankr. D. Del. July

 22, 2010) [Docket No. 5120] (ordering appointment of examiner to investigate and report on

 potential causes of action belonging to estates).

         37.      Although § 1104(c) does not expressly authorize the employment of professional

 persons by an examiner, § 105(a) authorizes the Court to issue any order necessary or appropriate

 to carry out the provisions of the code. In re Southmark Corp., 113 B.R. 280, 281 (Bankr. N.D.

 Tex. 1990) (approving examiner’s employment of professionals). As the Southmark court

 explained: “In a complex, mega-case the investigation [of the examiner] may require the services

 of lawyers, accountant and other professionals. . .. [F]ailure to authorize the examiner to employ

 professional persons may work a hardship on the estate or result in the practical inability of the

 examiner to perform the investigation.” Id. at 282–83. Movant does not know at this point whether

 the examiner will need to hire a professional, but they should have the ability to do so if needed. 7

                                       RESERVATION OF RIGHTS

         38.      Movant reserves all of his rights, claims, defenses, and remedies, including, without

 limitation, the right to amend, modify, or supplement this Motion, to seek discovery, and to raise

 additional statements at the hearing on this Motion.

                                                CONCLUSION

         39.      Movant respectfully requests that the Court enter an order, substantially in the form

 attached hereto: (i) appointing an examiner in these Chapter 11 cases; (ii) authorizing the examiner

 to conduct an investigation on the terms and conditions to be set by the Court; and (iii) granting

 Movant such other and further relief as is just and proper.




 7
   Movant submits that perhaps the perfect candidate is an insolvency professional who is a CPA, has a background,
 or is accredited, in forensic accounting, and is also familiar with procedures and policies of implementation of
 corporate governance. An added bonus would be if that person had any specialty in understanding the proper policies
 and procedures of corporate governance and management of a non-profit organization.


 MOTION FOR APPOINTMENT OF EXAMINER                                                                  PAGE 15 OF 16
Case 21-30085-hdh11 Doc 114 Filed 02/08/21            Entered 02/08/21 12:04:54         Page 16 of 16


 Dated: February 8, 2021                       Respectfully submitted by,

                                               /s/ M. Jermaine Watson
                                               M. Jermaine Watson
                                               Texas Bar I.D. No. 24063055
                                               Joshua N. Eppich
                                               Texas Bar I.D. No. 24050567
                                               H. Brandon Jones
                                               Texas State Bar No. 24060043
                                               Clay M. Taylor
                                               Texas Bar I.D. No. 24033261
                                               J. Robertson Clarke
                                               Texas Bar I.D. No. 24108098
                                               BONDS ELLIS EPPICH SCHAFER JONES LLP
                                               420 Throckmorton Street, Suite 1000
                                               Fort Worth, Texas 76102
                                               (817) 405-6900 telephone
                                               (817) 405-6902 facsimile
                                               Email: jermaine.watson@bondsellis.com
                                               Email: joshua@bondsellis.com
                                               Email: brandon@bondsellis.com
                                               Email: clay.taylor@bondsellis.com
                                               Email: robbie.clarke@bondsellis.com

                                               ATTORNEYS FOR THE HONORABLE
                                               PHILLIP JOURNEY


                              CERTIFICATE OF CONFERENCE

         I hereby certify that on February 8, 2021, I conferred by e-mail and telephone with counsel
 to the Debtors, Mr. Patrick Neligan, Jr. regarding the relief requested in this motion and that he is
 continuing to evaluate his clients’ position with respect thereto.

                                               /s/ Joshua N. Eppich
                                               Joshua N. Eppich


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 8, 2021, a copy of the foregoing
 document was served on all parties requesting service via the Court’s ECF system.

                                               /s/ J. Robertson Clarke
                                               J. Robertson Clarke




 MOTION FOR APPOINTMENT OF EXAMINER                                                      PAGE 16 OF 16
